DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3 and 20 are cancelled. Claims 4-5 and 14-19 are withdrawn. Claims 6 and 8-11 are amended. Claims 21-24 are newly added. Claims 6-13 and 21-24 are presently examined.

Applicant’s arguments regarding the objections to the claims have been fully considered and are persuasive. The objections of 6/3/2022 are withdrawn.

Applicant’s arguments regarding the rejection under 35 USC 112(b) have been fully considered and are persuasive. The rejection of 6/3/2022 is overcome.

Claim Interpretation
Regarding claim 6, the claim recites the limitation “if the angle information of the electronic cigarette body meets a preset condition, obtaining current electric quantity parameter of the electronic cigarette, wherein, the electric quantity parameter indicates current electric quantity condition of the electronic cigarette; controlling an indicator light group to display in a preset made according to the current electric quantity parameter of the electronic cigarette.” The PTAB has determined that “[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed” (quotation omitted) and that therefore “[t]the Examiner did not need to present evidence of the obviousness of the [] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim.” See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) and MPEP § 2111.04. The contingent limitations of the instant claim will not be considered when determining whether the claim is free of the prior art since the claim does not require the angle information of the electronic cigarette body to meet the preset condition and it is unclear whether use of the device necessarily results in the function being performed.

Regarding claim 8, the claim recites only limitations that are dependent upon one of the conditional limitations (“when the angle information of the electronic cigarette body meets a preset condition, obtaining current electric quantity parameter of the electronic cigarette”) in claim 6 being met. Since the contingent limitations of the parent claim are not considered to be required by the broadest reasonable interpretation of the parent claim, the limitations of the of the instant claim dependent on the contingent limitation of the parent claim being performed will not be addressed with respect to the prior art.

Regarding claim 9, the claim recites only limitations that are dependent upon one of the conditional limitations (“controlling an indicator light group to display in a preset mode according to the current electric quantity parameter”) in claim 6 being met. Since the contingent limitations of the parent claim are not considered to be required by the broadest reasonable interpretation of the parent claim, the limitations of the of the instant claim dependent on the contingent limitation of the parent claim being performed will not be addressed with respect to the prior art.

Regarding claim 10, the claim recites only limitations that are dependent upon one the conditional limitations (“obtaining total number of indicator lights in the indicator light group to be displayed according to the current electric quantity parameter”) in claim 9 being met, which in turn are dependent on a conditional limitation set forth in claim 6 being met. Since the contingent limitations of the parent claims are not considered to be required by the broadest reasonable interpretation of the parent claims, the limitations of the of the instant claim dependent on the contingent limitation of the parent claims being performed will not be addressed with respect to the prior art.

Regarding claim 11, the claim recites only limitations that are dependent upon one the conditional limitations (“obtaining total number of indicator lights in the indicator light group to be displayed according to the current electric quantity parameter”) in claim 9 being met, which in turn are dependent on a conditional limitation set forth in claim 6 being met. Since the contingent limitations of the parent claims are not considered to be required by the broadest reasonable interpretation of the parent claims, the limitations of the of the instant claim dependent on the contingent limitation of the parent claims being performed will not be addressed with respect to the prior art.

Regarding claim 12, the claim recites only limitations that are dependent upon one of the conditional limitations (“obtaining a total number of indicator lights in the indicator light group to be displayed according to the current electric quantity parameter”) in claim 6 being met. Since the contingent limitations of the parent claim are not considered to be required by the broadest reasonable interpretation of the parent claim, the limitations of the of the instant claim dependent on the contingent limitation of the parent claim being performed will not be addressed with respect to the prior art.

Regarding claim 13, the claim recites only limitations that are dependent upon one the conditional limitations (“controlling the indicator lights to be displayed in the preset mode according to the serial numbers of the indicator lights to be displayed”) in claim 9 being met, which in turn are dependent on a conditional limitation set forth in claim 6 being met. Since the contingent limitations of the parent claim are not considered to be required by the broadest reasonable interpretation of the parent claim, the limitations of the of the instant claim dependent on the contingent limitation of the parent claim being performed will not be addressed with respect to the prior art.

Regarding claim 21, the claim recites only limitations that are dependent upon one of the conditional limitations (“when the angle information of the electronic cigarette body meets a preset condition, obtaining current electric quantity parameter of the electronic cigarette”) in claim 6 and one of the conditional limitations (“when the first angle is greater than a first preset angle and less than a second preset angle, obtaining the current electric quantity parameter of the electronic cigarette”) in claim 8 being met. Since the contingent limitations of the parent claim are not considered to be required by the broadest reasonable interpretation of the parent claim, the limitations of the of the instant claim dependent on the contingent limitation of the parent claim being performed will not be addressed with respect to the prior art.

Regarding claim 22, the claim recites only limitations that are dependent upon one of the conditional limitations (“controlling an indicator light group to display in a preset mode according to the current electric quantity parameter”) in claim 6 being met. Since the contingent limitations of the parent claim are not considered to be required by the broadest reasonable interpretation of the parent claim, the limitations of the of the instant claim dependent on the contingent limitation of the parent claim being performed will not be addressed with respect to the prior art.

Regarding claim 23, the claim recites only limitations that are dependent upon one of the conditional limitations (“controlling an indicator light group to display in a preset mode according to the current electric quantity parameter”) in claim 6 being met. Since the contingent limitations of the parent claim are not considered to be required by the broadest reasonable interpretation of the parent claim, the limitations of the of the instant claim dependent on the contingent limitation of the parent claim being performed will not be addressed with respect to the prior art.

Regarding claim 24, the claim recites only limitations that are dependent upon one of the conditional limitations (“controlling an indicator light group to display in a preset mode according to the current electric quantity parameter”) in claim 6 being met. Since the contingent limitations of the parent claim are not considered to be required by the broadest reasonable interpretation of the parent claim, the limitations of the of the instant claim dependent on the contingent limitation of the parent claim being performed will not be addressed with respect to the prior art.

Claim Objections
Claim 23 is objected to because of the following informalities: The claim recites the phrase “is not meets” (line 3) where “does not meet” would be grammatically correct. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-13 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strutt (WO 2016/009202).

Regarding claim 6, Strutt discloses an inhalation device comprising a tilt sensor that detects a predetermined tilt of the device (page 9, lines 2-8), which is considered to meet the claim limitation of obtaining angle information. The remaining limitations are not in fact required by the claim as interpreted as set forth above.
Additionally, although it is not a required feature by the interpretation of the claim as set forth above, the predetermined tilt is also considered to meet the claim limitation of a preset condition. The device further provides feedback to the user through an electronic display screen based on a determination about the device (page 7, lines 12-22). 

Regarding claim 7, Strutt discloses that the device measuring the tilt of the device is an accelerometer (page 33, lines 9-12), which is evidently also measuring movement since an object that is accelerating must always be moving (except for a moment at which its direction reverses).

Regarding claims 8-13 and 21-24, the claims do not require any limitations under the interpretations as set forth above, and applicability of the prior art will not be further addressed.

Response to Arguments
Regarding the rejections under 35 USC 102(a)(1), applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that Strutt does not disclose certain steps of applicant’s claimed process, however, those steps are contingent steps and are therefore not required by the broadest reasonable interpretation of the claims. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) and MPEP § 2111.04. Applicant does not address the holding of Ex parte Schulhauser in any way nor make a case that the limitations are not contingent limitations but must in fact be performed by the method.
Although it is not directly addressed in applicant’s arguments, the Examiner notes that “if” has been replaced several instances by “when,” and assumes that this amendment was made to require that the steps must in fact be performed to complete the process. However, the context in which when is used does not in fact require that the steps be performed, but only that, if the condition is met, the steps must be performed immediately. The previous language of “if” only required that the steps be performed sometime after the condition was met.

Regarding the prior art not relied upon, applicant’s arguments need not been considered since the references are not presently being applied to reject any of applicant’s claims. However, it is noted that Watanabe is available as prior art since applicant has not submitted English translations of the foreign priority applications under 37 CFR 1.55(g)(3)(ii) required to overcome the date of Watanabe. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hatton (US 2018/0077967) teaches a vaporization device [0003] that illuminates a series of differently positioned and/or colored LED’s based on the angle or movement that a user holds the device [0090] in an interactive game mode where the device is manipulated to generate a presentation from the device [0088].
Bessant (WO 2018/158081) teaches an aerosol generating system that measures an electrical quantity between a pair of electrodes, receive orientation information about the liquid storage portion from a sensor, and determine the amount of liquid aerosol-forming substrate held in the liquid storage portion based on the electrical quantity information measured between the pair of electrodes (abstract). The amount of aerosol forming substrate held in the liquid storage portion is then indicated to a user (page 26, lines 3-7) using lights, a display, audible indication means such as a loudspeaker or buzzer (page 26, lines 8-12).
Watanabe (WO 2020/204039, English language equivalent EP 3949767 relied upon) teaches a fragrance article associated with an aroma cartridge [0001] that detects the insertion angle of the aroma cartridge with a chip [0166] and causes an LED group to flash or a message to be displayed if the insertion angle exceeds and angle set in advance [0218].
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715